
	

113 HR 4393 IH: To prohibit any Federal agency or official, in carrying out any Act or program to reduce the effects of greenhouse gas emissions on climate change, from imposing a fee or tax on gaseous emissions emitted directly by livestock.
U.S. House of Representatives
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4393
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2014
			Mr. Fortenberry introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit any Federal agency or official, in carrying out any Act or program to reduce the
			 effects of greenhouse gas emissions on climate change, from imposing a fee
			 or tax on gaseous emissions emitted directly by livestock.
	
	
		1.Prohibition of imposition of fee or tax on gaseous emissions by livestockNotwithstanding any other provision of law, in carrying out any Act or program to reduce the
			 effects of greenhouse gas emissions on climate change, no Federal agency
			 or official shall impose a fee or tax on gaseous emissions emitted
			 directly by livestock.
		
